17 N.Y.3d 735 (2011)
952 N.E.2d 1056
929 N.Y.S.2d 64
2011 NY Slip Op 74288
JOSEPH MONTESANO, Individually and as President of Rochester Firefighters, Inc., Local 1071, IAFF, AFL-CIO, as Trustee of ROCHESTER FIREFIGHTERS ASSOCIATION MUTUAL AID FUND and on Behalf of all Other Similarly Situated Individuals Providing Fire Protection to City of Rochester, et al., Respondents,
v.
FLOYD A. MADISON, as Chief of Fire Department of City of Rochester and as Administrator of Firefighters' Insurance Fund of City of Rochester, et al., Appellants.
Motion No: 2011-360
Court of Appeals of New York.
Submitted April 4, 2011.
Decided June 2, 2011.
Motion, insofar as it seeks leave to appeal from the Appellate Division order that affirmed the Supreme Court order granting in part respondents' motion for an order of contempt against appellants, dismissed upon the ground that such order sought to be appealed from does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.